Citation Nr: 0712098	
Decision Date: 04/25/07    Archive Date: 05/01/07

DOCKET NO.  03-09 794	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Oakland, 
California


THE ISSUES

1.  Entitlement to an increased rating for essential 
hypertension, currently evaluated as 10 percent disabling.

2.  Entitlement to a separate compensable rating for 
premature ventricular contractions.


REPRESENTATION

Appellant represented by:	Sean A. Ravin, Esquire


ATTORNEY FOR THE BOARD

Rebecca Feinberg, Associate Counsel





INTRODUCTION

The veteran had active service from February 1968 to February 
1972.

This matter comes to the Board of Veterans' Appeals (Board) 
on appeal from a December 2002 rating decision of the above 
Department of Veterans' Affairs (VA) Regional Office (RO), 
which denied entitlement to an increased rating for 
hypertension and premature ventricular contractions.

In February 2004, the Board issued a decision denying an 
increased evaluation for the veteran's hypertension and 
premature ventricular contractions, considered as a single 
disability.  The veteran subsequently appealed to the United 
States Court of Appeals for Veterans Claims (Court).  In a 
December 2006 Order, the Court vacated the Board's February 
2004 decision, and remanded this case to the Board.

As will be discussed in the REMAND section below, the Court's 
December 2006 Order indicated that the Board must either 
provide separate disability evaluations for the veteran's 
hypertension and premature ventricular contractions, or 
provide reasons or bases as to why such separate ratings are 
unnecessary.  In accordance with the Order, the Board has 
determined that separate ratings are warranted for these 
service-connected disabilities.  Therefore, while previously 
only one issue was before the Board, it has now been 
separated into two issues, as indicated above.

The issue of entitlement to a separate compensable rating for 
premature ventricular contractions is addressed in the REMAND 
portion of the decision below and is remanded to the RO via 
the Appeals Management Center (AMC), in Washington, DC.  VA 
will provide notification when further action is required on 
the part of the appellant.



FINDING OF FACT

The objective medical evidence reflects that the veteran's 
service connected essential hypertension is currently 
manifested by diastolic blood pressure predominantly below 
100, and systolic pressure predominantly below 160.

CONCLUSION OF LAW

The criteria for an evaluation in excess of 10 percent for 
essential hypertension have not been satisfied.  38 U.S.C.A. 
§ 1155 (West 2002); 38 C.F.R. §§ 3.321, 4.1, 4.2, 4.7, 4.10, 
4.104, Diagnostic Code 7101 (2006).


REASONS AND BASES FOR FINDING AND CONCLUSION

I.  Duty to Notify and Assist

The Veterans Claims Assistance Act of 2000 (VCAA) enhanced 
VA's duty to notify and assist claimants in substantiating 
their claims for VA benefits, as codified in pertinent part 
at 38 U.S.C.A. §§ 5103, 5103A (West 2002 & Supp. 2006); 
38 C.F.R. § 3.159, 3.326(a) (2006).

Upon receipt of a complete or substantially complete 
application for benefits, VA is required to notify the 
claimant of the information and evidence not of record that 
is necessary to substantiate the claim; to indicate which 
information and evidence VA will obtain and which information 
and evidence the claimant is expected to provide; and to 
request that the claimant provide any evidence in the 
claimant's possession that pertains to the claim.  38 
U.S.C.A. § 5103(a); 38 C.F.R. § 3.159(b).  The U.S. Court of 
Appeals for Veterans Claims has held that VCAA notice should 
be provided to a claimant before the initial RO decision on a 
claim.  Pelegrini v. Principi, 18 Vet. App. 112 (2004).  
However, if VCAA notice is provided after the initial 
decision, such a timing error can be cured by subsequent 
readjudication of the claim, as in a Statement of the Case 
(SOC) or Supplemental SOC (SSOC).  Mayfield v. Nicholson, 20 
Vet.App. 537, 545 (2006).  

The VCAA notice requirements apply to all five elements of a 
service connection claim:  (1) veteran status; (2) existence 
of disability; (3) connection between service and the 
disability; (4) degree of disability; and (5) effective date 
of benefits where a claim is granted.  Dingess v. Nicholson, 
19 Vet. App. 473, 484 (2006).

In a September 2002 letter, the RO informed the veteran of 
its duty to assist him in substantiating his claim under the 
VCAA, and the effect of this duty upon his claim.  Moreover, 
it appears that all obtainable evidence identified by the 
veteran relative to his claim has been obtained and 
associated with the claims file, and that neither he nor his 
representative has identified any other pertinent evidence, 
not already of record, which would need to be obtained for a 
fair disposition of this appeal.

Accordingly, we find that VA has satisfied its duty to assist 
the veteran in apprising him as to the evidence needed, and 
in obtaining evidence pertaining to his claim, under both 
former law and the VCAA.  The Board, therefore, finds that no 
useful purpose would be served in remanding this matter for 
yet more development.  Such a remand would result in 
unnecessarily imposing additional burdens on VA, with no 
additional benefit flowing to the veteran.  The Court of 
Appeals for Veterans Claims has held that such remands are to 
be avoided.  Sabonis v. Brown, 6 Vet. App. 426, 430 (1994).

In addition, to whatever extent the decision of the Court in 
Dingess v. Nicholson, supra, requires more extensive notice 
in claims for compensation, e.g., as to potential downstream 
issues such as disability rating and effective date, the 
Board finds no prejudice to the veteran in proceeding with 
the present decision.  Since the claim for an increased 
rating is being denied, no effective date will be assigned, 
so there can be no possibility of any prejudice to the 
veteran.

It is the Board's responsibility to evaluate the entire 
record on appeal.  See 38 U.S.C.A. § 7104(a).  When there is 
an approximate balance in the evidence regarding the merits 
of an issue material to the determination of the matter, the 
benefit of the doubt in resolving each such issue shall be 
given to the claimant.  38 U.S.C.A. § 5107(b); 38 C.F.R. § 
3.102.

In Gilbert v. Derwinski, 1 Vet. App. 49, 53 (1990), the Court 
of Appeals for Veterans Claims held that an appellant need 
only demonstrate that there is an "approximate balance of 
positive and negative evidence" in order to prevail.  The 
Court has also stated, "It is clear that to deny a claim on 
its merits, the evidence must preponderate against the 
claim."  Alemany v. Brown, 9 Vet. App. 518, 519 (1996), 
citing Gilbert.

II.  Analysis

Disability ratings are based upon schedular requirements that 
reflect the average impairment of earning capacity occasioned 
by the state of a disorder.  38 U.S.C.A. § 1155 (West 2002).  
Separate rating codes identify the various disabilities.  38 
C.F.R. Part 4 (2006).  In determining the level of 
impairment, the disability must be considered in the context 
of the entire recorded history, including service medical 
records.  38 C.F.R. § 4.2.  An evaluation of the level of 
disability present must also include consideration of the 
functional impairment of the veteran's ability to engage in 
ordinary activities, including employment.  38 C.F.R. § 4.10.  
Also, where there is a question as to which of two 
evaluations shall be applied, the higher evaluation will be 
assigned if the disability picture more nearly approximates 
the criteria required for that rating.  Otherwise, the lower 
rating will be assigned.  38 C.F.R. §§ 3.102, 4.3, 4.7.

Where entitlement to compensation has already been 
established and an increase in the disability rating is at 
issue, the present level of disability is of primary concern.  
See Francisco v. Brown, 7 Vet. App. 55, 58 (1994).  The 
evaluation of the level of disability is to be based upon 
review of the entire evidence of record and the application 
of all pertinent regulations.  See Schafrath v. Derwinski, 1 
Vet. App. 589 (1991).

The RO has evaluated the veteran's essential hypertension as 
10 percent disabling pursuant to 38 C.F.R. § 4.104, 
Diagnostic Code (DC) 7101 (2006) (hypertensive vascular 
disease).  Under DC 7101, a 10 percent rating is warranted 
for diastolic pressure predominantly 100 or more; or systolic 
pressure predominantly 160 or more; or a minimum evaluation 
for an individual with a history of diastolic pressure 
predominantly 100 or more who requires continuous medication 
for control.  Id. 

Under DC 7101, a 20 percent rating is assigned for diastolic 
pressure predominantly 110 or more or systolic pressure 
predominantly 200 or more.

For the purposes of applying the laws administered by VA, 
hypertension or isolated systolic hypertension must be 
confirmed by readings taken two or more times on at least 
three different days.  For these purposes, the term 
hypertension means that the diastolic blood pressure is 
predominantly 90 mm. or greater, and isolated systolic 
hypertension means that the systolic blood pressure is 
predominantly 160 mm. or greater, with a diastolic blood 
pressure of less than 90 mm.  38 C.F.R. § 4.104, DC 7101, 
Note 1.

A December 1999 private medical record from M.M.M., M.D., 
shows that he had treated the veteran since 1984 for 
hypertension.  In April of that year, the veteran's blood 
pressure was high and his medications were changed.  When 
seen in October of that year, his blood pressure was normal.  
Dr. M noted that the veteran's blood pressure was normal, he 
had no effort dyspnea or nocturnal dyspnea, chest pain, 
edema, claudication, or any other specific symptoms, and he 
was doing well.  The physician continued the veteran on 
prescription medications.  The veteran's blood pressure was 
130/70.

In a November 2001 treatment report, Dr. M indicated that the 
veteran was "doing well."  The veteran did not complain of 
headaches, dyspnea, chest pain, arrhythmia, claudication, or 
peripheral edema.  His blood pressure was 180/90.

A May 2002 treatment report from Dr. M indicates that the 
veteran's blood pressures were borderline, and he was 
extremely fatigued on a particular prescription medication.  
The veteran did not complain of any other symptoms or 
problems.  His blood pressure was 140/70.

In a June 2002 treatment record, W.A., M.D., indicated that 
the veteran had fatigue with 1-2 times nocturia.  Dr. A gave 
an assessment of hypertension, with fatigue, possibly 
resulting from prescription medication, and noted a blood 
pressure reading of 140/72.

In an August 2002 treatment record, Dr. M reported that the 
veteran's hypertension was "reasonably well controlled."  
The veteran was still fatigued.  He did not complain of 
shortness of breath, chest pain, arrhythmias, claudication, 
peripheral edema, or neurologic events.  There were no 
abnormal cardiac findings.  His blood pressure measurement 
was 130/80.

The veteran underwent VA examination in September 2002.  
According to the report, the examiner reviewed the veteran's 
medical records.  The veteran, who was 57 years old, said he 
was being treated regularly by a private cardiologist, Dr. M, 
and described his general state of health as fair.  The VA 
examiner noted that, since his initial diagnosis for 
hypertension in 1970, the veteran had taken a variety of 
prescribed medications.  The veteran believed his 
prescriptions were causing chronic fatigue and decreased 
libido.  The veteran denied ever having a stroke or heart 
attack.  On examination, blood pressure readings were 166/106 
while sitting, 176/96 while lying down, and 174/104.  The 
diagnosis was essential hypertension, not well controlled on 
triple drug medication.

In an October 2002 written statement, the veteran outlined 
the medications he received to treat his hypertension.  He 
indicated that his hypertension was more difficult to control 
and required more medication since his initial compensable 
rating.

In his March 2003 substantive appeal, the veteran said his 
blood pressure would be much higher if he did not take his 
medications, but that he could not prove this without 
stopping those medications and risking a stroke or heart 
attack.

The Board finds that the objective medical evidence of record 
preponderates against rating the veteran in excess of 10 
percent for his service-connected essential hypertension.

At his September 2002 VA examination, the veteran's blood 
pressure readings were 166/106, 176/96, and 174/104, thus not 
meeting the criteria for a 20 percent rating under DC 7101.

Private medical records, corroborating the VA blood pressure 
readings, show that test results were 130/80 in August 2002, 
140/72 in June 2002, 140/70 in May 2002, 180/90 in November 
2001, and 130/70 in December 1999.  None of these readings 
reached the levels specified for the veteran to be evaluated 
at 20 percent disabled under DC 7101, either 110 diastolic or 
200 systolic.  Furthermore, the requirements for a 20 percent 
disability rating mandate that the veteran must not only have 
a single blood pressure reading, but predominant blood 
pressure readings, at those levels.

The veteran contends that without his medication his blood 
pressure readings would exceed that which is necessary for a 
20 percent disability rating under DC 7101.  The Board 
recognizes that without his prescription medication the 
veteran's blood pressure readings would likely be higher than 
those reported in his VA and non-VA medical records.  
However, the Rating Schedule assesses the veteran's actual 
degree of disability, even where the condition has been 
ameliorated by treatment, and the Board may only render a 
decision based on the objective medical evidence contained in 
the veteran's claims file.  It is, of course, fortunate that 
medical science has produced pharmaceutical therapies to 
reduce the adverse effects of hypertensive disease.  As the 
veteran himself indicated in his December 2002 and March 2003 
written statements, he cannot stop taking his medications for 
risk of a stroke or heart attack.  Thus, all medical evidence 
available for the Board to consider reflects the veteran's 
compliance with taking prescription medication to control his 
hypertensive disorder.  In addition, any attempt to estimate 
the veteran's blood pressure without medication would be 
speculative and an improper basis for the Board's decision.

The Rating Schedule will apply unless there are exceptional 
or unusual factors which would render application of the 
schedule impractical.  See Fisher v. Principi, 4 Vet. App. 
57, 60 (1993).  38 C.F.R. Section 3.321(b)(1) provides that, 
in exceptional circumstances, where the schedular evaluations 
are found to be inadequate, the veteran may be awarded a 
rating higher than that encompassed by the schedular 
criteria.  According to the regulation, an extraschedular 
disability rating is warranted upon a finding that "the case 
presents such an exceptional or unusual disability picture 
with such related factors as marked interference with 
employment or frequent periods of hospitalization that would 
render impractical the application of the regular schedular 
standards."  Id.

As to 38 C.F.R. § 3.321(b)(1), the veteran and his attorney 
have not identified, and the record does not reflect, any 
specific factors which may be considered to be exceptional or 
unusual in light of the Rating Schedule.  The veteran has not 
required frequent periods of hospitalization for his 
hypertension, treatment records are devoid of any finding of 
exceptional limitation beyond that contemplated by the 
schedule of ratings, and the record shows no evidence that 
his hypertension has severely interfered with the veteran's 
ability to work.  Consequently, the Board finds that the 
evaluation assigned in this decision adequately reflects the 
clinically established impairment experienced by the veteran, 
and an extraschedular rating is not warranted.  See Shipwash 
v. Brown, 8 Vet. App. 218, 227 (1995).

The Board notes the February 2007 statement from the 
veteran's attorney.  He requested that the veteran's claim be 
remanded to the RO, so the RO could request and associate all 
VA and non-VA records with the claims file.  While the Board 
will be requesting a VA examination with regard to the 
veteran's claim of entitlement to a compensable rating for 
premature ventricular contractions, there is no indication 
that the veteran's hypertension disability has increased in 
severity since his last examination, or that there are 
specific medical records that are missing from the claims 
file with regard to this disability.  Therefore, the Board 
finds that a remand with respect to this issue is not 
warranted.

As the evidence preponderates against the claim for a rating 
in excess of 10 percent for the veteran's essential 
hypertension, the benefit-of-the-doubt doctrine is 
inapplicable, and an increased rating must be denied.  38 
U.S.C.A. § 5107(b); 38 C.F.R. § 3.102; Gilbert, supra.


ORDER

An increased rating for essential hypertension, currently 
evaluated as 10 percent disabling, is denied.


REMAND

As noted above, the veteran's claim was remanded to the Board 
by the Court in December 2006.  In compliance with the 
Court's December 2006 Order, the Board has determined that 
the veteran should be rated for his premature ventricular 
contractions separately from his hypertension.  However, 
during the course of this appeal, the veteran was only 
afforded a VA hypertension examination.  While it appears an 
EKG was conducted, the examiner offered only an estimated 
METS result.  Therefore, the Board finds that a remand of 
this issue is necessary to afford the veteran a separate 
examination to determine the current severity of his 
premature ventricular contraction disability.

Accordingly, the case is REMANDED for the following action:

1.  The veteran should be afforded a VA 
cardiovascular examination in order to 
determine the severity of his service-
connected premature ventricular 
contraction disability.  

a.  Studies should be conducted 
to identify the level of physical 
activity, expressed in metabolic 
equivalents (METs), resulting in 
dyspnea, fatigue, angina, 
dizziness, or syncope.  A 
complete rationale for any 
opinions expressed must be 
provided.


b.  Any other symptoms associated 
with the veteran's premature 
ventricular contractions, if 
present, should be detailed in 
the examination report.

2.  After the above-requested development 
has been completed, the veteran's claims 
for a separate compensable evaluation for 
premature ventricular contractions should 
be readjudicated.  If any decision remains 
adverse to the veteran, he and his 
representative should be provided with an 
appropriate supplemental statement of the 
case (SSOC) and an opportunity to respond.  
The case should then be returned to the 
Board for further appellate consideration, 
if otherwise in order.

The appellant has the right to submit additional evidence and 
argument on the matter or matters the Board has remanded.  
Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law 
requires that all claims that are remanded by the Board of 
Veterans' Appeals or by the United States Court of Appeals 
for Veterans Claims for additional development or other 
appropriate action must be handled in an expeditious manner.  
See 38 U.S.C.A. §§ 5109B, 7112 (West Supp. 2006).



__________________________
ANDREW J. MULLEN
Veterans Law Judge, Board of Veterans' Appeals


 Department of Veterans Affairs


